Case 2:19-cv-12574-MAG-APP ECF No. 20 filed 09/18/19                          PageID.224        Page 1 of 2


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


LINDA SUE SEXTON, et al,

                 Plaintiffs,
                                                                    Civil Action No. 19-CV-12574
vs.                                                                 HON. MARK A. GOLDSMITH

THOMAS CERNUTO, et al.,

             Defendants.
_________________________________/

               ORDER REGARDING TELEPHONIC SCHEDULING CONFERENCE

        You are ordered to participate in a telephonic scheduling conference Thursday, October 10, 2019 @
11:30 a.m. in the above-captioned matter.

        Attorney for Plaintiff shall initiate the conference call and then include the Court when all
parties are available by calling 313/234-5240. The use of cellular phones is prohibited.

        Prior to the conference, please review the Court’s standard Case Management and Scheduling
Order, located on the Court’s website at www.mied.uscourts.gov, by clicking on Judicial Officers, District
Judges, Judge Mark A. Goldsmith, Form Orders, Case Management and Scheduling Order.

       Also prior to the scheduling conference, Plaintiff is required to initiate a conference with opposing
counsel for the purpose of preparing a joint discovery plan in accordance with Federal Rule of Civil
Procedure 26(f). The joint discovery plan must be filed on the docket one week before the Court’s
scheduling conference. The joint discovery plan must address the following matters:

        •   a brief summary of the case
        •   the basis for subject matter jurisdiction
        •   the relationship of this case to other cases
        •   contemplated amendment(s) of pleadings to add or delete claims, defenses, or parties
        •   anticipated discovery disputes and discovery progress
        •   facilitation/arbitration/case evaluation
        •   anticipated motion practice
        •   settlement

        In addition, the plan must set forth proposed dates for all of the deadlines set forth in the Court’s
 standard Case Management and Scheduling Order, except for the following: motion cut-off dates,
 settlement conference date, due date for the final pretrial order, date for final pretrial conference, and trial
 date. In submitting proposed dates, counsel should bear in mind the Court’s standard case timeline:
Case 2:19-cv-12574-MAG-APP ECF No. 20 filed 09/18/19                          PageID.225         Page 2 of 2

                         EVENT                                               DEADLINE
 Initial Disclosures under Fed. R. Civ. P. 26(a)(1)      Four weeks after issuance of the scheduling order
 Lay Witness List                                        Six weeks before close of discovery
 Exhibit List                                            Six weeks before close of discovery
 Expert Witness List and Disclosure under Fed. R. Civ. P. Six weeks before close of discovery
 26(a)(2) - Plaintiff

 Expert Witness List and Disclosure under Fed. R. Civ. P. Two weeks before close of discovery
 26(a)(2) - Defendant

 Discovery – Fact and Expert                             Four to nine months after issuance of the scheduling
                                                         order, depending on the complexity of the case
 Early Settlement Conference (before magistrate judge)   Between close of discovery and dispositive motions
 Dispositive Motions & Motions to Limit/Exclude Expert Fourteen days after close of all discovery
 Testimony

 All Other Motions, Including Motions in Limine          Six weeks before the final pretrial conference
 Settlement Conference (before district judge)           Four months after the dispositive motion cutoff
                                                         date
 Joint Final Pretrial Order                              One week after settlement conference
 Final Pretrial Conference                               Two weeks after pretrial order due
 Trial                                                   Monday two        weeks     following    the   pretrial
                                                         conference

        While the Court typically affords counsel wide latitude in fashioning deadlines for the first six
events listed in the chart above, the Court is not inclined to deviate significantly from its general case
timeline in setting deadlines for the remaining events, unless the circumstances of a particular case require it.

        After review of the submitted joint discovery plan, the Court will determine whether the above-
scheduled conference is needed. If the Court determines that a conference is not needed, the Court will issue
an order cancelling the above-scheduled conference and a scheduling order will be issued. If the Court
determines that a conference is needed, no scheduling order will be issued and the currently scheduled
conference will proceed. You should assume the conference will proceed unless you are notified otherwise.

         SO ORDERED.

Dated: September 18, 2019                                          s/Mark A. Goldsmith
       Detroit, Michigan                                           MARK A. GOLDSMITH
                                                                   United States District Judge
